Campbell, J.,
delivered the opinion of the court.
"We recognize the doctrine that the estoppel of a conveyance of *327land is only “ co-extensi'úe with the estate, right or interest, which the conveyance purports to pass,” as held in McInnis v. Pickett, 65 Miss. 354, but the conveyances by Bramlett were not restricted to an estate less than the entire half-interest conveyed by each. He conveyed a half-interest in the land by one instrument, and the other half by the other. The reference in the conveyances to the sheriff’s deed to him conveying the lands was for purpose of description of the lands, and not a particular interest conveyed. The sheriff’s deed purported to vest in him a fee simple, and his conveyances must be held to have been intended to pass a like estate. Therefore, any title to these lands subsequently acquired by him inured to and vested in his grantee, by virtue of § 1195 of the code.

Affirmed.